NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10002

                Plaintiff-Appellee,             D.C. No. 4:19-cr-02058-CKJ-JR-1

 v.
                                                MEMORANDUM*
FERMIN ORTUNO-VALDOVINOS, AKA
Fermin Ortuno, AKA Fermin Ortuno-
Valdivinos,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Fermin Ortuno-Valdovinos appeals from the district court’s judgment and

challenges his guilty-plea conviction and 24-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Ortuno-Valdovinos’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Ortuno-Valdovinos the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                  20-10002